DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated Banks US 8471895 B2.
Regarding claims 1 and 15 Banks teaches
1. A 3D imaging system comprising:
a light source(511) arranged to illuminate a scene with at least one optical pulse comprising light of at least two discrete wavelengths;(col 33 lines 43-45)
an optical detector(528 or 529) comprising an array of detection elements; and
an optical modulator(524) interposed in the optical path between the scene and the optical detector(528 529)(fig. 5), the modulator being arranged to differentially amplitude modulate the two wavelengths in the reflected portion of the optical pulse as a function of time. (col 33 lines 43-60 with col 4 lines 5-20)

15. A method of 3D imaging objects in a scene comprising the steps of:
illuminating the scene with at least one pulse of light;(fig. 5 with col 33 lines 43-45)
differentially amplitude modulating at least two wavelengths in a portion of the pulse that is reflected or scattered from objects in the scene and focusing(fig. 5 lens) the modulated light onto at least one detector to form an image of the scene; and(col 33 lines 43-60 with col 4 lines 5-20)
processing the at least one image to determine the range of objects in the scene.(col 1 line 65 - col2 line 5)


3. The 3D imaging system of claim 1, which further comprises focusing optics that focus a portion of the light pulse that has been reflected or scattered from objects in the scene onto the optical detector, the focusing optics comprising at least one focusing lens located in the optical path upstream of the modulator which forms an image of the scene onto a focal plane, and in which the detector is positioned in the focal plane.(fig. 5 focal plane array)


4. The 3D imaging system of claim 1 in which the light source emits broad band white light that includes the two discrete wavelengths. (col 10 lines 36-60)


5. The 3D imaging system according to claim 1 in which the spectrum of light in each pulse is the same.(col 13 lines 30-50)


6. The 3D imaging system according to claim 1 in which the optical modulator comprises a variable wavelength filter that in a first mode of operation differentially modulates the amplitude of the two wavelengths such that the first wavelength is increasingly attenuated over time and the second wavelength is not attenuated or is decreasingly attenuated over that time. (col 33 lines 43-60)


7. The 3D imaging system according to claim 6 in which the optical modulator comprises a variable wavelength filter that in a second mode of operation modulates the amplitude of the two wavelengths whereby the second wavelength is increasingly attenuated over time and the first wavelength is not attenuated or is decreasingly attenuated. (col 33 lines 43-60)

17. The method of claim 15 in which the step (b) comprises modulating the two wavelengths such that the first wavelength is increasingly attenuated over time and the second wavelength is not attenuated or is decreasingly attenuated over that time, and in which step (c) comprises modulating the two wavelengths whereby the second wavelength is increasingly attenuated over time and the first wavelength is not attenuated or is decreasingly attenuated. (col 33 lines 43-60)


18. The method of claim 15 in which the first image is captured from a sequence of first pulses, and in which the second image is captured from a sequence of second pulses.(col 20 )


19. The method of claim 15 in which the detector array comprises two subarrays, in which step (b) directs the modulated light onto a first of the subarrays and in which step (c) simultaneously directs the modulated light onto a second of the two subarrays.(fig 11)

20. The method of claim 19 in which the directing of the light is performed using a beam splitter.(1123)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Banks.
Regarding claims 8-12 although Banks does not explicitly say 
8. The 3D imaging system according to claim 7 in which the detector captures a first image of the scene corresponding to the first set of pulses whereby for each pulse, the modulator is operated in the first mode only, and in which the detector captures a second image of the scene corresponding to the second set of pulses whereby for each pulse, the modulator is operated in the second mode only.

9. The 3D imaging system of claim 8 in which the first image is captured at a different time to the second image to form a pair of images, and further comprising a signal processing circuit that determines the range of objects in the scene by comparing the color value measured by each detector element in the array in the first image with the color value measured by each of the corresponding detector elements in the array that form the second image.

10. The 3D imaging system of claim 9 in which the comparison constructs a 3D image of the scene.

11. The 3D imaging system of claim 1 in which the detector array comprises a first subarray of detection elements that are each responsive to the first wavelength but not the second wavelength and a second subarray of detection elements that are each responsive to the second wavelength but not the first wavelength, each subarray being arranged in use to output a monochromatic image; and a beam splitter that receives the light reflected or scattered from the scene and splits it into two beams, a first beam forming an image of the scene on the first sub array and a second beam forming an image of the scene on the second sub array.
Banks teaches
Using modulator system (1123, 1124, 1114) separates beams and for each arm 1120 and 1110 performs modulation is such way that each arm has different modulation for different wavelength (col 33 lines 43-60) and therefore making one set of the detectors responsive to one of the wavelength and second set of detectors to responsive to second wavelength  and obtaining correct Z for each pixel.
 it would be obvious to one of ordinary skills in the art at the time of filing to modify teachings by Banks in order to determine correct distances. 
 

12. The 3D imaging system according to claim 11 in which the first and second arrays comprise color detector arrays that are each covered with a filter corresponding to a respective one of the two wavelengths.(different frequency  acceptance indicate color detector array)

13. The 3D imaging system of claim 11, further comprising a focusing lens(526) located upstream of the modulator which forms an image of the scene onto a focal plane, and in which the detector is positioned in the focal plane.(fig. 5)

14. The 3D imaging system of claim 11 in which the light source emits white light that includes the two discrete wavelengths.(obvious design choice)


2. The 3D imaging system of claim 1 

in which the light source is arranged to illuminate a scene with at least two sets of optical pulses, each set of pulses comprising at least one pulse comprising light of the at least two discrete wavelengths; 
the optical detector comprises a single array of detection elements wherein each detection element in the detector array is responsive over a range of wavelengths that includes the two wavelengths, the detector array generating a respective color image for each of the two sets of pulses; and
 	in which the optical modulator is arranged to differentially modulate the two wavelengths in the reflected portion of each pulse of the sets of optical pulses as a function of time.(obvious over col 33 lines 43-60 and fig. 5)
16. The method according to claim 15 comprising:
(a) illuminating a scene at a first instance with a pulse of light comprising at least two discrete wavelengths, and illuminating the scene at a second instance with a second pulse of light having the same two wavelengths;
(b) directing the reflected or scattered light from objects in the scene for the first pulse onto a detector array via an optical modulator, the modulator being arranged to apply a first modulation to the two wavelengths in the reflected portion of the optical pulse as a function of time;
(c) directing the reflected or scattered light from objects in the scene for the second pulse onto the detector array via an optical modulator, the modulator being arranged to apply a second, different, modulation of the two wavelengths in the reflected portion of the optical pulse as a function of time; and
(d) comparing a first image obtained from the detector corresponding to the first pulse with a second image obtained from the detector corresponding to the second pulse to form a 3D image of the scene. (obvious over col 33 lines 43-60 and fig. 5)
 it would be obvious to one of ordinary skills in the art at the time of filing to modify teachings by Banks to use multiple pulses to continuously scan the area and use discrete wavelength in order to have better modulation.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOVHANNES BAGHDASARYAN whose telephone number is (571)272-7845. The examiner can normally be reached Mon-Fri 7am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 5712726970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOVHANNES BAGHDASARYAN/Examiner, Art Unit 3645